Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Claims 2, 11, 18, 20, and 29 have been amended.
	Claims 38-39 been cancelled.
	Claims 40-42 have been newly added.
	Claims 2-9, 11-26, and 27-37, 40-42 are presently pending.


	
	Regarding Applicant’s arguments with respect to the amendments of Claim 1, and similarly Claim 20 (see Remarks pgs. 10-11), the arguments have been considered but are unpersuasive. Claim 11, in contrast to Claim 2 above, has not been amended to reflect particular timing at which the claimed metadata must be received by the claimed output device (i.e., there are no limitations that preclude the media content to be output prior to the request/receipt of the time-based metadata). Rather, the Claims merely require that the media content is output along with interactive supplemental content after receiving at least one piece of time-based meta-data. As Candelore and Srinivasan retrieve the metadata and thereafter media with interactive supplemental content. As such, the claim amendment fail to overcome the rejection over Candelore and Srinivasan. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-9, 20-26, 28, and 40-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candelore et al. (US 2009/0041418 A1) (of record, hereinafter Candelore), in view of Srinivasan et al. (US 6,357,042 B2) (of record, hereinafter Srinivasan), further in view of Wallace et al. (US 2004/0244057 A1) (hereinafter Wallace).

Regarding Claim 2, Candelore discloses a method comprising: 
sending, to an output device, a plurality of pieces of time-based metadata, [ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; 0037-39: received metadata is utilized to produce associated information, such as URLs to content related to the displayed A/V content] wherein each piece of time based metadata corresponds to an event in the media content at a point in time along a timeline of the media content and indicates interactive supplemental content associated with the event in the media content at the point in time along the timeline, and wherein the plurality of pieces of time-based metadata are configured to facilitate output of the interactive supplemental content by the output device during output of the media content. [Figs. 4-5; ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; 0037-39: received metadata is utilized to produce associated information, such as selectable images 420 while media content 410 is being rendered]
Candelore fails to explicitly disclose wherein each piece of time based metadata comprises a timestamp corresponding to an event in the media content at a point in time along a timeline of the media content and indicates interactive supplemental content associated with the event in the media content at the point in time along the 
Srinivasan, in analogous art, teaches wherein each piece of time based metadata comprises a timestamp corresponding to an event in the media content at a point in time along a timeline of the media content and indicates interactive supplemental content associated with the event in the media content at the point in time along the timeline. [col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information (as in Candelore’s disclosure)]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Candelore with the teachings of Srinivasan to specify metadata comprising timestamps in order to aid time-syncing metadata of a media content in order to provide users a means to access additional information associated with a video in a more streamlined and efficient manner. [Srinivasan - col. 2, lines 20-31]
Candelore and Srinivasan fail to explicitly disclose sending, to an output device, before output of media content, a plurality of pieces of time-based metadata. 
Wallace, in analogous art, teaches sending, to an output device, before output of media content, a plurality of pieces of time-based metadata. [ABST; 0015, 0023-24, 0030-33, 0046-49: interactive event data (such as the time-based metadata of Candelore and Srinivasan) that is collected and indexed may be transmitted to a STB in advance of a broadcast signal]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Candelore and Srinivasan with the teachings of Wallace to send the plurality of pieces of time-based metadata prior to outputting the media content in order to help synchronize operation of interactive applications with broadcast content. [Wallace – ABST; 0005-7, 0013-15]

Regarding Claim 3, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein each piece of time-based metadata facilitates access to the interactive supplemental content associated with the event in the media content at the point in time along the timeline. [Candelore –ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; 0021: metadata may be information concerning the A/V program, or URL links to a network; 0037-39: received metadata is utilized to produce associated information, such as selectable images 420 while media content 410 is being rendered, which comprise URLs; Srinivasan – col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information; col. 22, lines 1-9: where selection of an annotated entity triggers downloading of additional information]

Regarding Claim 4, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
 Furthermore, Candelore, Srinivasan, and Wallace disclose wherein each piece of time-based metadata causes the output device to output the interactive supplemental content associated with the event in the media content at the point in time along the timeline. [Candelore - ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; Srinivasan – col. 12, lines 21-30: CPE equipment displays, identifies, and provides additional information regarding image entities; col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 36, lines 10-40: media enhancement data provided by the metadata may be displayed along with primary video presentation using timestamp information; Wallace – 0046-51]
Regarding Claim 5, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore, Srinivasan, and Wallace disclose wherein each piece of time-based metadata causes the output device to retrieve the interactive supplemental content associated with the event in the media content at the point in time along the timeline from a server. [Candelore – 0021: metadata may be information concerning the A/V program, or URL links to a network; 0037-39: received metadata is utilized to produce associated information, such as URLs to content related to the displayed A/V content; Srinivasan – col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information; col. 22, lines 1-9: where selection of an annotated entity triggers downloading of additional information; col. 3, lines 11-16: wherein metadata content may include hotspots (hyperlinks) in the video or inserted URLs; col. 12, lines 21-33: where such hotspot metadata may invoke a link to a data server; Wallace – 0046-51]
Regarding Claim 6, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Srinivasan discloses wherein the interactive supplemental content for each piece of time-based metadata is output by the output device based on a detection by the output device of the timestamp corresponding to the point in time along the timeline of the media content. [col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information (as in Candelore’s disclosure), and where it would be implicitly understood that such interaction could be provided for all identified entities – see MPEP 2144.01; col. 37: lines 35-40: where metadata has a number/sequence of PTSes where some annotation will appear]
Regarding Claim 7, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein the interactive supplemental content for each piece of time-based metadata comprises one or more of location information, audio information, or textual information associated with the event [Candelore – 0039: metadata may be contextually aware of where characters in the A/V content are visiting/set in and provide URLs related to said location/setting (e.g., information pertaining to New York City, where Seinfeld is set, or information regarding the Metropolitan Museum of Modern Art if the characters are determined to be visiting said museum, etc.); Srinivasan – col. 12, lines 47-55: wherein annotations may be icons, animated graphics, text, audio, etc.]

Regarding Claim 8, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein the event in the media content at the point in time along the timeline for each piece of time-based metadata comprises one or more of an appearance of a character, an appearance of a product, or an indication of a particular location. [Candelore – 0037-39: system may provide links to allow users to purchase items pertaining to the A/V Content being viewed; 0039: metadata may be contextually aware of where characters in the A/V content are visiting/set in and provide URLs related to said location/setting (e.g., information pertaining to New York City, where Seinfeld is set, or information regarding the Metropolitan Museum of Modern Art if the characters are determined to be visiting said museum, etc.); Srinivasan – col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information] 

Regarding Claim 9, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein the interactive supplemental content for each piece of time-based metadata is output as an overlay during the output of the media content. [Candelore – 0021: metadata may be information concerning the A/V program, advertisements, URL links to a network, etc.; 0037-39: received metadata is utilized to produce associated information, such as URLs to content related to the displayed A/V content; Srinivasan – col. 7, lines 32-48; col. 27, lines 44-52: additional information may be interactive and displayed as an overlay on the video]

Regarding Claim 20, the Claim recites an apparatus that performs the method of Claim 2. As such, Claim 20 is rejected similarly as Claim 2, mutatis mutandis. (Where it is noted that Candelore [Figs. 1, 6], [0015], and [0019] disclose that the method may be performed by executable software stored on CRMs which would inherently require some processor]

Regarding Claim 21, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 21 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 22, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 22 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.
Regarding Claim 23, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 23 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 24, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 24 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 25, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.


Regarding Claim 26, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 26 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.
Regarding Claim 28, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 28 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim.

Regarding Claim 40, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Wallace disclose receiving an indication of output of the media content, wherein sending the plurality of pieces of time-based metadata comprises sending the plurality of pieces of time-based metadata based on the indication of output of the media content. [Candelore – Figs. 1-2, 6; 0015-16, 0020-26: display device 120 receives and renders media content retrieved by a networking device 110 from some network 105, wherein the system receive related metadata for displaying supplemental/enhance content along with the output media; Wallace – 0010-12, 0028: event data may be provided in parallel with the broadcast video signal]

Regarding Claim 41, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 20, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 41 recites nearly identical limitations as Claim 40 and is rejected similarly as that claim.

Regarding Claim 42, Candelore, Srinivasan, and Wallace disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Candelore and Srinivasan disclose wherein the interactive supplemental content comprises an advertisement. [Candelore – 0021: wherein the supplemental content may include advertising; Srinivasan – col. 6, lines 8-19, col. 12, lines 21-33]


Claims 11-19 and 29-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candelore et al. (US 2009/0041418 A1) (of record, hereinafter Candelore), in view of Srinivasan et al. (US 6,357,042 B2) (of record, hereinafter Srinivasan).

Regarding Claim 11, Candelore discloses a method comprising: 
receiving, by an output device from a computing device, at least one piece of time-based metadata, [ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; 0037-39: received metadata is utilized to produce associated information, such as URLs to content related to the displayed A/V content] wherein each piece of time based metadata corresponds an event in the media content at a point in time along a timeline of the media content and indicates interactive supplemental content associated with the event in the media content at the point in time along the timeline, and wherein the each piece of time-based metadata is configured to facilitate output of the interactive supplemental content by the output device during output of the media content. [Figs. 4-5; ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; where metadata information may have scene-by-scene contextual granularity; Claims 5-6: metadata retrieved may pertain to context within a given scene; 0037-39: received metadata is utilized to produce associated information, such as selectable images 420 while media content 410 is being rendered] and
causing, after receiving the at least one piece of time-based metadata, output of the media content and the interactive supplemental content associated with the event in the media content at the point in time along the timeline. [Figs. 4-5; ABST, 0016, 0022-26, 0030-34: system generates one or more audio thumbnails/fingerprints and routed to a database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display supplemental/enhance content; 0037-39: received metadata is utilized to produce associated information, such as selectable images 420 while media content 410 is being rendered]
Candelore fails to explicitly disclose wherein each piece of time-based metadata comprises a timestamp corresponding to a point in time along a timeline of the media content and indicates interactive supplemental content associated with an event in the media content at the point in time along the timeline. (Emphasis added to the particular elements of the limitations not explicitly disclosed by Candelore).
Srinivasan, in analogous art, teaches wherein each piece of time based metadata comprises a timestamp corresponding to a point in time along a timeline of the media content and indicates interactive supplemental content associated with an event in the media content at the point in time along the timeline. [col. 5, lines 54-65: image entities within a video may be tracked and associated with appropriate tracking data (metadata), where image entities may be any person or thing depicted in a video display, where said tracking data is synchronized with the original data stream (i.e., the media content); col. 35, lines 22-36: where content related metadata use time stamps to synchronize (temporally) annotations/metadata with the video stream; col. 7, lines 33-48: where said tracking data may be used to allow an end user to interact with an identified video entity to receive further information (as in Candelore’s disclosure)]
[Srinivasan - col. 2, lines 20-31]

Regarding Claim 12, Candelore and Srinivasan disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 13, Candelore and Srinivasan disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.
Regarding Claim 14, Candelore and Srinivasan disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 14 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 15, Candelore and Srinivasan disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 15 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 16, Candelore and Srinivasan disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 16 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 17, Candelore and Srinivasan disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 17 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.
Regarding Claim 18, Candelore and Srinivasan disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Srinivasan discloses wherein receiving the at least one piece of time-based metadata comprises receiving a package comprising the media content and the at least one piece of time-based metadata. [Fig. 18; col. 35, line 65 – col. 36, line 18: where metadata may be multiplexed and packaged with the video data, where the metadata may be inserted into the digital video]

Regarding Claim 19, Candelore and Srinivasan disclose all the limitations of Claim 11, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 19 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim.

Regarding Claim 29, the Claim recites an apparatus that performs the method of Claim 11. As such, Claim 29 is rejected similarly as Claim 11, mutatis mutandis. (Where it is noted that Candelore [Figs. 1, 6], [0015], and [0019] disclose that the method may be performed by executable software stored on CRMs which would inherently require some processor]

Regarding Claim 30, Candelore and Srinivasan disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 30 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 31, Candelore and Srinivasan disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 31 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim.
Regarding Claim 32, Candelore and Srinivasan disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 32 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim.

Regarding Claim 33, Candelore and Srinivasan disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 33 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 34, Candelore and Srinivasan disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 34 recites nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 35, Candelore and Srinivasan disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 35 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.
Regarding Claim 36, Candelore and Srinivasan disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.


Regarding Claim 37, Candelore and Srinivasan disclose all the limitations of Claim 29, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 37 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM J KIM/Primary Examiner, Art Unit 2421